CORRECTED NOTICE OF ALLOWANCE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
II.	The information disclosure statement (IDS) submitted on March 30, 2021 was filed after the mailing date of the Notice of Allowance on February 8, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance
	III.	Claims 1-6, 8-15, and 18-23 are allowed.

Reasons for Allowance
IV.	The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8-15, and 18-23 remain allowed after consideration of the March 30, 2021 information disclosure statement (IDS).  No documents in the IDS teach the novelty of the claimed invention found in applicants Remarks (see Remarks, pages 8-10) received January 13, 2021.
Claims 2-6, 8, and 22 are allowed based on their dependence on allowed independent claim 1.
Claims 10-15 and 23 are allowed based on their dependence on allowed independent claim 9.
Claims 19-21 are allowed based on their dependence on allowed independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE ENG can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 2, 2021
/BRANDON J MILLER/Primary Examiner, Art Unit 2647